Citation Nr: 1223481	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO. 08-19 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to an increased evaluation of 50 percent for the Veteran's service-connected PTSD, effective February 5, 2007. The Veteran appealed the assigned rating.

In September 2010, the Board remanded the claims to the RO/Appeals Management Center (AMC) for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking and mood, due to symptoms such as obsessional rituals which interfere with routine activities and depression affecting the ability to function independently. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have been approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in March 2007 and August 2011, which informed the Veteran of all of the required elements for service connection, how VA determines disability ratings, and how VA assigns effective dates. Dingess, 19 Vet.App. at 486. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA examinations in March 2007, April 2010, and August 2011.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. All evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet.App 49, 55-57 (1990).

The Veteran contends that his PTSD is more severe than contemplated by the assigned 50 percent rating. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted in part on this basis - a 70 percent evaluation will be assigned. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board must consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a January 2007 VA mental health note, the Veteran reported that he had a long history of insomnia. He indicated that he had no trouble falling asleep, but he woke several times per night. He was prescribed a prescription sleep aid.

In a June 2007 VA psychiatry note, the Veteran reported that he was continuing to have nightmares and symptoms of anxiety or panic. Mental status examination revealed appropriate grooming; normal activity; an attentive and interested attitude; relevant and coherent speech; an anxious mood; appropriate affect; normal perception; and a normal, linear, and logical thought flow and content. The Veteran was oriented to all spheres. He denied suicidal and homicidal ideation. A GAF score of 52 was assigned.

In a March 2007 statement, L. H. reported that the Veteran slept four to five hours per night. Before he went to sleep and throughout the night, he walked around his home and checked to ensure his windows and door were locked. He had nightmares throughout the night. L. H. also indicated that the Veteran had anger issues and he was uncomfortable in crowds of people. He related that when he dined with the Veteran, they chose chairs with their backs to the wall so they could see what was around them. L.H. also reported that the Veteran had daily thoughts of Vietnam and occasional crying spells.

During a March 2007 VA PTSD examination, the Veteran indicated that he retired from his position at a power company in 2001 and he worked in real estate since his retirement. He reported that he had few hobbies and he tended to isolate himself. He stated that he played golf or hunted in the past, but he was less interested in these activities and he increasingly spent more time by himself. He noted that he was capable of managing his own activities of daily living. 

The Veteran reported that his mood was depressed and anxious. He indicated that he had occasional physical symptoms that accompanied his anxiety, including chest tightness, a tense feeling, or feeling like he was "in a cloud." He acknowledged sleep difficulties and stated that it took him hours to fall asleep, if he slept at all. He related that he had frequent nightmares, night sweats, and flashbacks. He reported that he was hypervigilant and he sat against a wall or in a corner where he could face the door and the room because he did not like to have people behind him. He also scanned the room for exits, checked the perimeter of his home, installed an alarm system in his home, investigated noises at night, and kept a loaded pistol for home protection. He had a positive startle response that caused him to jump and take cover if he heard a loud or unexpected noise or if he was approached from behind. He related that he had difficulty concentrating and memory problems. 

Mental status examination revealed appropriate attire; appropriate grooming and hygiene; clear and soft speech; appropriate eye contact; depressed and anxious mood; hypervigilance; and a restricted affective expression. The Veteran was alert and oriented to person, place, and time. His memory appeared fairly intact. He denied hallucinations, delusions, and suicidal or homicidal ideation. He reported that he had difficulty with anger issues. A GAF score of 40 was assigned. The examining psychiatrist opined that the Veteran had severe symptoms of PTSD with limitations in both social and occupational functioning.

In a March 2009 VA psychiatry note, the Veteran reported that he slept four to five hours per night. He indicated that he was taking his medications regularly. Mental status examination was consistent with previous findings. He denied any suicidal ideation. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 58 was assigned.

In a September 2009 VA psychiatry note, the Veteran reported that he was "going through a rough patch dealing with people." He indicated that he slept well every one in four days. He felt depressed for short periods of time, but he denied suicidal ideation. He continued to work in real estate. He reported that he continued to take his medication regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 55 was assigned.

In a December 2009 VA psychiatry note, the Veteran reported that he continued to have insomnia, irritability, and dysphoria. He reported that he continued to take his medication regularly; however, he ran out of his prescription sleep medication. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 50 was assigned. 

In a February 2010 VA psychiatry note, the Veteran reported that his new prescription sleep medication greatly improved his sleep, mood, irritability, and anxiety. He reported that he took his medication regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 55 was assigned. 

During an April 2010 VA PTSD examination, the Veteran reported that he was in a stable marriage for 24 years. He stated that he argued with his wife and "little things set him off." He indicated that he tried to control his anger, but it was an ongoing process. He had good relationships with his adult children and stepdaughter. He related that he occasionally socialized with his wife and his sisters, but he was content to stay at home and read. He played golf once per week, hunted, fished, and read one book per week. He denied a history of violence or assaultiveness, but he indicated that he had "road rage" and yelled at other drivers. He reported that he worked as an independent real estate agent. 

Mental status examination revealed neat grooming and appropriate dress; unremarkable speech; appropriate affect; normal mood, but easily irritated; intact attention; unremarkable thought process and thought content; appropriate judgment; appropriate insight; appropriate behavior; and normal memory. The Veteran was oriented to person, place, and time. He noted that he had difficulty concentrating. He acknowledged sleep impairment, but he reported that medication helped with his sleep. He had nightmares one to two times per week which were less frequent and intense with medication. He denied hallucinations and obsessive or ritualistic behavior. He reported that he had panic attacks twice per month, but medication decreased the frequency. He denied suicidal or homicidal ideation and episodes of violence. He had good impulse control. There were no problems with activities of daily living.

The examining psychologist opined that the Veteran's PTSD symptoms were moderate with moderate impairment in social and occupational functioning. A GAF score of 53 was assigned. 

In a May 2010 VA psychiatry note, the Veteran reported that he continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

In a June 2010 VA psychiatry note, the Veteran reported that he continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

In an August 2010 statement, the Veteran informed the VA that he stopped selling real estate and he placed his license in a referral status after he "threatened to take out another agent." He reported that he felt that it was time for him to stop working because he was having "a harder and harder time being around people." He indicated that his new medication was helping, but he was still having trouble dealing with other people.

However, in a January 2011 VA psychiatry note, the Veteran noted an increase in depression, anxiety, and impaired sleep which he attributed to his increasing rating claim. He related that the process of writing down information about his combat time in Vietnam evoked frequent and intense recollections and flashbacks, increased hypervigilance, and increased social avoidance. He reported that he continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

In a January 2011 statement, the Veteran reported that he was awake most nights thinking about incidents in service until he was so exhausted that he fell asleep. He indicated that he slept approximately four hours most nights, and he slept well every fourth night due to exhaustion. He related that he had a bad temper and he scared his wife many times. He continued to avoid crowds, stand with his back to the wall, and scan for exits in a room. He indicated that if anyone came up from behind him and scared him, he was "ready to come around swinging." He stated that he preferred to sit in a quiet room and read a book than to "put up with people." He also related that he was getting his affairs in order so he could quit his job as soon as possible. He stated that he was no longer able to handle "having to put up with unreasonable people that want more of [his] time th[a]n [he was] willing to give." He estimated that he would stop working by the end of the year.

In a May 2011VA psychiatry note, the Veteran reported that his medications were satisfactory in containing his major PTSD symptoms. He continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

In a June 2011 VA psychiatry note, the Veteran reported that he continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

In a July 2011 VA psychiatry note, the Veteran reported that he continued to take his medications regularly. Mental status examination was consistent with previous findings. The examiner noted that the Veteran was not acutely psychotic and he was psychiatrically stable. A GAF score of 53 was assigned.

During an August 2011 VA PTSD examination, the Veteran reported that he maintained a good relationship with his adult children. He was in a stable marriage for 26 years. He was retired and he indicated that he spent most of his time "puttering around the house" and yard. He stopped working as a realtor because he was unable to make money and "people got on his nerves." He enjoyed playing golf on occasion and he had two Vietnam veteran friends. He stated that he had difficulty relating to others, especially non-war veterans. The Veteran acknowledged the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. He also reported that he had survivor's guilt and night sweats. The examining psychologist noted no significant changes from the April 2010 VA examination. She opined that the Veteran had occupational and social impairment with reduced reliability and productivity. A GAF score of 53 was assigned. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a 70 percent rating will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

As noted, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas. Although all of the exemplar symptoms are not met, it cannot be doubted that the Veteran has shown increasingly more severe symptoms that interfere with occupational ability. Of note are his description of his increasing intolerance for others at work; violent thoughts, and precautionary measures when he is in public places. When viewed in a light most favorable to the Veteran, these symptoms essentially approach a finding of difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, he has not been shown to meet any of the criteria for a 100 percent evaluation: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. Id.  

The evidence closely approximates the criteria for a 70 percent rating for the Veteran's PTSD for the entire period on appeal. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet.App. 119 (1999).

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. The Board has determined that referral of this case for extra-schedular consideration is not in order.




ORDER

An evaluation of 70 percent for PTSD is granted.


REMAND

With respect to the TDIU claim, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating is warranted as a result of that disability. Rice v. Shinseki, 22 Vet.App. 447 (2009). In this case, the Veteran asserted that he was unemployable due to his PTSD symptoms in an August 2010 statement, a January 2011 statement, and during the August 2011 VA PTSD examination. Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

The RO must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disability, in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009). In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


